816 A.2d 1099 (2003)
HOUSING AUTHORITY OF THE CITY OF PITTSBURGH, Petitioner,
v.
MARCELLA FIELDS, Respondent.
Supreme Court of Pennsylvania.
February 19, 2003.

ORDER
PER CURIAM.
AND NOW, this 19th day of February, 2003, the Motion to Dismiss Petition for Allowance of Appeal as Moot is hereby denied. The Petition for Allowance of Appeal is granted and the Order of the Commonwealth Court is reversed based upon the decision of the United States Supreme Court in Department of Housing and Urban Development v. Rucker, 535 U.S. 125, 122 S.Ct. 1230, 152 L.Ed.2d 258 (U.S. March 26, 2002). See also Powell v. Housing Authority of the City of Pittsburgh, 812 A.2d 1201 (Pa.2002).
Mr. Justice Lamb did participate in the consideration or decision of this matter.